Citation Nr: 1451264	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO. 12-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has asserted that his service-connected disabilities have rendered him unemployable.  Currently, the Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, diabetes mellitus, rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling.

Currently, the record reflects that the Veteran's PTSD does impact the Veteran's ability to work.  However, the Veteran has not yet been provided a VA examination to assess the combined effect of his service-connected disabilities on his ability to work.  While the Board is not obligated in all cases to provide a comprehensive medical evaluation, the record in this case is negative for a VA examination assessing the nature of the Veteran's diabetes mellitus and any impact it may have on his ability to secure and maintain substantially gainful employment.  As such, the Board does not have sufficient evidence to adjudicate the case, and remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to assess the functional effects of the Veteran's service-connected disabilities, alone or in concert, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When offering this opinion the examiner must not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for the opinion offered.

2.  After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU.  If the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).
 
3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



